PER CURIAM.
Appellant-defendant appeals the judgment of conviction and sentence of five years for possession of narcotic drugs and ten years for sale of narcotic drugs.
Appellant’s primary point on appeal is that the trial court erred in permitting the introduction of a bag of heroin into evidence when the chain of custody had not been proven. The prosecution, by competent evidence, proved that there was no tampering with the contraband between the time it was purchased from appellant and the time it was analyzed by the State chemist and subsequently introduced into evidence. Stunson v. State, 228 So.2d 294 (Fla.App.3d 1969), and Gallego v. United States, 9 Cir., 276 F.2d 914. The analysis reflected without dispute that the package seized contained heroin. The evidence showed that this heroin had been sold by appellant.
The second point raised by appellant does not merit discussion. The judgment appealed from is
Affirmed.
WIGGINTON, Acting C. J., and CARROLL, DONALD K„ and RAWLS, JJ-, concur.